Citation Nr: 0945839	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right mandible fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1963 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which continued the Veteran's 20 percent 
rating for residuals of right mandible fracture.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge, but withdrew his request for a hearing in a timely 
manner.

The potential issue of an increased rating for a deviated 
nasal septum disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's jaw disability is not manifested by severe 
malunion of the mandible, a temporomandibular articulation 
with inter-incisal range of 20 millimeters (mm) or less, 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, any loss of the mandible, nonunion of the mandible, 
any loss of the ramus, any loss of the condyloid or coronoid 
process, any loss of the hard palate, tooth loss due to loss 
of the substance of his maxilla or mandible, or any loss or 
malunion of the maxilla.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected residuals of right mandible fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.150, Diagnostic Codes (DCs) 9900-9916 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in August 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The notice letter provided detailed information on what the 
evidence must show in order to obtain a higher rating.

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination to ascertain the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for fracture, 
right mandible, healed, fracture in September 1966, assigning 
a 0 percent rating under 38 C.F.R. § 4.150, DC 9904, 
effective August 25, 1966.  A September 1999 rating decision 
increased the Veteran rating for residuals of right mandible 
fracture to 20 percent disabling, effective April 27, 1999, 
under DC 9904-9905.  The December 2006 rating decision on 
appeal continued the Veteran's 20 percent rating under DC 
9904-9905.  The Veteran contends that his disability is 
severe enough to warrant a higher rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The diagnostic codes pertaining to the jaw are contained in 
38 C.F.R. § 4.150, DCs 9900-9916.  However, assigning 
multiple ratings for the Veteran's jaw disability based on 
the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

A VA examination was conducted in October 2006.  The examiner 
noted that the Veteran fractured his right mandible in a 
motorcycle accident in 1965.  The Veteran complained of not 
being open to his jaw very far, and that he has lost all of 
his upper teeth.  A physical examination revealed that the 
Veteran's jaw disability did not manifest malunion or 
nonunion, that his maximum inter-incisal opening is about 30 
mm (moderate restriction), that his mandibular excursions are 
limited to 5 mm to the left and 6-7 mm to the right, and the 
Veteran reported no parasthesia, tingling, or 
temporomandibular joint (TMJ) disorder symptoms.  A panoramic 
radiograph shows interosseos wire in place on the inferior 
order of the mandible and that the TMJ appears within normal 
limits.  A diagnosis of well-healed mandibular fracture was 
given.   

Under 38 C.F.R. § 4.150, DC 9904, the diagnostic code under 
which the Veteran's jaw disability is currently rated, a 
maximum 20 percent rating is warranted for severe malunion of 
the mandible.  38 C.F.R. § 4.150.  Thus, the Veteran cannot 
be assigned a rating higher than he currently has under this 
Code.  Furthermore, the October 2006 VA examination report 
indicates that the Veteran's jaw disability does not manifest 
malunion.  

Under 38 C.F.R. § 4.150, DC 9905, the diagnostic code under 
which the Veteran's jaw disability is also currently rated, a 
30 percent rating is warranted when the temporomandibular 
articulation, inter-incisal range, is limited from 11 to 20 
mm.  The Note to Code 9905 specifies that evaluations for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion, which under DC 9905 
warrants a maximum 10 percent rating.  38 C.F.R. § 4.150.  
The October 2006 VA examination report notes that the 
Veteran's maximum inter-incisal opening is about 30 mm 
(moderate restriction).  Thus, the medical evidence of record 
does not show that the Veteran's temporomandibular 
articulation has inter-incisal range of 20 mm or less, and 
therefore the Veteran is not entitled to a 30 percent rating 
under DC 9905, nor is he entitled to a separate rating based 
on lateral excursion under DC 9905.  38 C.F.R. § 4.150.  As 
the next higher 30 percent rating is not warranted, an even 
higher 40 percent rating is also not warranted.  

The Veteran has never been diagnosed with, nor does he 
contend, that his jaw disability manifests chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, any loss of the mandible, nonunion of the mandible, 
any loss of the ramus, any loss of the condyloid or coronoid 
process, any loss of the hard palate, or any loss or malunion 
of the maxilla.  Therefore, the Veteran's residuals of right 
mandible fracture disability is not entitled to a compensable 
rating under DCs 9900-9903, 9906-9909, 9911 or 9912, and 
9914-9916.  38 C.F.R. § 4.150.

Under DC 9913 ratings are warranted based on loss of teeth 
due to loss of the substance of the maxilla or mandible, 
however the Veteran has never been diagnosed with, nor does 
he contend, that he has loss the substance of his maxilla or 
mandible.  Therefore, the Veteran's residuals of right 
mandible fracture is not entitled to a compensable rating 
under DC 9913.  38 C.F.R. § 4.150.  Additionally, the 
December 2006 rating decision on appeal denied the Veteran 
entitlement to service connection for loss of teeth for 
compensation purposes.  The Veteran did not appeal this issue 
to the Board.  See 38 C.F.R. § 20.202.

The October 2006 VA examination notes that the Veteran has no 
symptoms of TMJ disorder, nor has he ever been diagnosed with 
or contended that he has TMJ disorder.  Regardless, it would 
not be appropriate to rate any separate TMJ disorder 
separately.  38 C.F.R. § 4.14.  

The potential disabling effects of pain have been considered 
in evaluating the Veteran's service-connected residuals of 
right mandible fracture.  The Veteran has not, however 
contended or complained of functional loss due to pain, 
weakened movement, excess fatigability, or painful motion 
attributed to his disability.  See DeLuca, supra.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected residuals of right mandible 
fracture, and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative 
value, it is far outweighed by the detailed opinion provided 
by the VA medical professional, which shows that the criteria 
for a rating in excess of 20 percent for residuals of right 
mandible fracture have not been met.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. 
App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.150, DCs 
9900-9916.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 20 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
residuals of right mandible fracture is not warranted.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result of his residuals of right mandible 
fracture disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of right mandible fracture is denied.  


REMAND

The December 2006 rating decision on appeal denied 
entitlement to a compensable rating for a deviated nasal 
septum disability.  The Veteran submitted a notice of 
disagreement (NOD) in February 2007 noting his disagreement 
as to his evaluation for his service connected deviated nasal 
septum disability.  In a February 2008 decision review 
officer (DRO) decision, the RO increased the Veteran's rating 
for his deviated nasal septum disability to 10 percent 
disabling, effective July 31, 2006, however the RO did not 
issue a statement of the case (SOC) regarding this issue.  
The matter must be referred for the preparation of a 
statement of the case to afford the Veteran an opportunity to 
perfect an appeal of this issue.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
regarding the issue of entitlement to an 
increased evaluation for a deviated nasal 
septum disability.  The appellant should 
be apprised of his right to submit a 
substantive appeal (Form 9) as to this 
issue and to have his claim reviewed by 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


